Citation Nr: 1034024	
Decision Date: 09/10/10    Archive Date: 09/21/10

DOCKET NO.  09-14 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.	Entitlement to service connection for anxiety disorder.

2.	Entitlement to service connection for anemia.

3.	Entitlement to service connection for prostate cancer (claimed 
as prostate problem).

4.	Entitlement to service connection for condition manifested by 
dizziness.

5.	Entitlement to service connection for condition manifested by 
easy fatigability.

6.	Whether new and material evidence has been received to reopen a 
claim for service connection for hypertension. 

7.	Whether new and material evidence has been received to reopen a 
claim for service connection for rheumatoid arthritis.

8.	Whether new and material evidence has been received to reopen a 
claim for service connection for arthritis.

9.	Whether new and material evidence has been received to reopen 
a claim for service connection for generalized arteriosclerosis.

10.	Entitlement to receive nonservice-connected pension 
benefits. 


WITNESSES AT HEARING ON APPEAL

The Veteran and his daughter


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009). 38 U.S.C.A. 
§ 7107(a)(2) (West 2002 & Supp. 2009).

The Veteran had active duty service with the New Philippine 
Scouts from            June 1946 to April 1949.          

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2008 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines.

In April 2010, the Veteran testified during a Travel Board 
hearing before the undersigned Veterans Law Judge (VLJ), a 
transcript of which is of record. 

In Bryant v. Shinseki, 23 Vet. App. 488, the United States Court 
of Appeals for Veterans Claims (Court) recently held that 38 
C.F.R. § 3.103(c)(2) (2009) requires that the Veterans Law Judge 
who chairs a hearing fulfill two duties to comply with the above 
the regulation. These duties consist of (1) the duty to fully 
explain the issues and (2) the duty to suggest the submission of 
evidence that may have been overlooked. Here, during the hearing, 
the VLJ noted the basis of the prior determinations and noted the 
elements of the claims that were lacking to substantiate the 
claims for benefits. In addition, the VLJ sought to identify any 
pertinent evidence not currently associated with the claims 
folder that might have been overlooked or was outstanding that 
might substantiate the claims. Moreover, the Veteran has not 
asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor 
has identified any prejudice in the conduct of the Board hearing. 
By contrast, the hearing focused on the elements necessary to 
substantiate the claims and              the Veteran, through his 
testimony, demonstrated that he had actual knowledge of the 
elements necessary to substantiate his claims for benefits. As 
such, the Board finds that, consistent with Bryant, the VLJ 
complied with the duties set forth in          38 C.F.R. § 
3.103(c)(2) and that the Board can adjudicate the claims based on 
the current record.

The Board further recognizes that one of the issues appealed to 
it was that of service connection for osteoarthritis, lumbar 
spine. However, there is already a final RO rating decision that 
denied service connection for generalized arthritis, which would 
have to be reopened before considering de novo (in the first 
instance) service connection for osteoarthritis, lumbar spine. So 
the Board is considering the issue of service connection for 
osteoarthritis, lumbar spine, in connection with its separate 
discussion of the Veteran's petition to reopen service connection 
for generalized arthritis.


FINDINGS OF FACT

1.	An anxiety disorder was not incurred or aggravated during 
military service.

2.	 Anemia was not incurred or aggravated during military service, 
nor may it be presumed incurred therein.

3.	Prostate cancer was not incurred or aggravated during military 
service.

4.	A condition manifested by dizziness was not incurred or 
aggravated during military service.

5.	A condition manifested by easy fatigability was not incurred or 
aggravated during military service.

6.	A December 1994 RO rating decision in pertinent part, denied 
service connection for arthritis and generalized 
arteriosclerosis. A November 1995 rating decision continued the 
denial of service connection for rheumatoid arthritis and 
hypertension. The Veteran did not commence an appeal from these 
issuances. 

7.	Since then, no new additional evidence has been received which 
relates to an unestablished fact necessary to substantiate the 
previously denied claims.

8.	The Veteran served in the New Philippine Scouts from June 1946 
to April 1949, and as a matter of law does not qualify for an 
award of nonservice-connected pension benefits.


CONCLUSIONS OF LAW

1.	The criteria are not met for service connection for anxiety 
disorder. 38 U.S.C.A.             §§ 1110, 1131, 5103, 5103A, 
5107(b) (West 2002 & Supp. 2009); 38 C.F.R.              §§ 
3.102, 3.159, 3.303 (2009).

2.	The criteria are not met for service connection for anemia. 38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2009).

3.	The criteria are not met for service connection for prostate 
cancer. 38 U.S.C.A.             §§ 1110, 1131, 5103, 5103A, 
5107(b) (West 2002 & Supp. 2009); 38 C.F.R.              §§ 
3.102, 3.159, 3.303 (2009).

4.	The criteria are not met for service connection for a condition 
manifested by dizziness. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2009).

5.	The criteria are not met for service connection for a condition 
manifested by easy fatigability. 38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2009).

6.	The December 1994 RO rating decision denying service connection 
for arthritis and generalized arteriosclerosis became final. 38 
U.S.C.A. § 7105 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.104(a), 
20.200, 20.202, 20.1103 (2009).

7.	The November 1995 rating decision denying service connection 
for rheumatoid arthritis and hypertension became final. 38 
U.S.C.A. § 7105 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.104(a), 
20.200, 20.202, 20.1103 (2009).

8.	New and material evidence has not been received to reopen 
service connection for the previously denied claims. 38 U.S.C.A. 
§ 5108 (West 2002 & Supp. 2009);                 38 C.F.R. § 
3.156 (2009).

9.	The criteria for basic eligibility for nonservice-connected 
pension benefits are not met. 38 U.S.C.A. § 101, 1521 (West 2002 
& Supp. 2009); 38 C.F.R. § 3.40 (2009). 







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duty to Notify and Assist the Claimant

The Veterans' Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A.    §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & 
Supp. 2009), prescribes several requirements as to VA's duty to 
notify and assist a claimant with the evidentiary development of 
a pending claim for compensation or other benefits. Implementing 
regulations are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326 (2009). 

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)      must inform the claimant of any information and 
evidence (1) that is necessary to substantiate the claim; (2) 
that the claimant is expected to provide; and (3) that VA will 
seek to provide on the claimant's behalf. See also Pelegrini v. 
Principi, 18 Vet. App. 112, 120-121 (2004) ("Pelegrini II"). A 
regulatory amendment effective for claims pending as of or filed 
after May 30, 2008 removed the requirement that VA specifically 
request the claimant to provide any evidence in his or her 
possession that pertains to the claim. 73 Fed. Reg. 23,353-56 
(Apr. 30, 2008), codified later at 38 CFR 3.159(b)(1).

The Court has further held in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007), that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a "service connection" claim, including notice to 
the claimant that a disability rating and an effective date for 
the award of benefits          will be assigned if service 
connection is awarded.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States 
Court of Appeals for Veterans Claims (Court) established 
additional criteria as to the content of the notice to be 
provided in connection with a petition to reopen, requiring that 
VA provide a claim-specific and comprehensive definition of "new 
and material" evidence.

Through VCAA notice correspondence dated from February 2008, the 
RO notified the Veteran as to each element of satisfactory notice 
set forth under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b). 
The VCAA notice further indicated the joint obligation between VA 
and the Veteran to obtain pertinent evidence and information, 
stating that VA would undertake reasonable measures to assist in 
obtaining additional VA medical records, private treatment 
records and other Federal records. See Quartuccio v. Principi, 16 
Vet. App. 183, 186-87 (2002). 
Furthermore, the February 2008 notice correspondence provided 
information concerning both the disability rating and effective 
date elements of a pending claim for benefits. The notice letter 
in question also provided a claim-specific definition of "new 
and material evidence" to reopen previously denied claims. 

The relevant notice information must have been timely sent. The 
Court in         Pelegrini II prescribed as the definition of 
timely notice the sequence of events whereby VCAA notice is 
provided in advance of the initial adjudication of the claim. See 
also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). The VCAA 
notice preceded issuance of the August 2008 rating decision on 
appeal, and thus met           the standard for timely notice. 

The RO has taken appropriate action to comply with the duty to 
assist the Veteran through obtaining relevant private treatment 
records he has identified. As regarding service medical history, 
the service treatment records (STRs) are missing from the file 
because they are presumed destroyed from a 1973 fire at the 
National Personnel Records Center (NPRC). The RO attempted to 
reconstruct STRs through permitting the Veteran to complete NA 
Form 13055, however, he did not list specific occasions of in-
service treatment when completing this form for further inquiry 
into medical history. In furtherance of this matter, the Veteran 
has provided additional private medical records, numerous 
personal statements, and testimony during a Travel Board hearing. 
There is no objective indication of any further information or 
evidence that must be associated with the record. The record as 
it stands includes sufficient competent evidence to decide the 
claims. See 38 C.F.R. § 3.159(c)(4). Under these circumstances, 
no further action is necessary to assist the Veteran. 

In sum, the record reflects that the facts pertinent to the 
claims have been properly developed and that no further 
development is required to comply with the provisions of the VCAA 
or the implementing regulations. That is to say, "the record has 
been fully developed," and it is "difficult to discern what 
additional guidance VA could [provide] to the appellant regarding 
what further evidence he should submit to substantiate his 
claim." Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004). 
Accordingly, the Board will adjudicate the claims on the merits. 

Analysis

Service Connection

Service connection may be granted for any current disability that 
is the result of      a disease contracted or an injury sustained 
while on active duty service.                         38 U.S.C.A. 
§§ 1110, 1131 (West 2002 & Supp. 2009); 38 C.F.R. § 3.303(a) 
(2009). Service connection may also be granted for a disease 
diagnosed after discharge, where all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service. 38 C.F.R. § 3.303(d) (2009). 

The elements of a valid claim for direct service connection are 
as follows:                    (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability. Hickson 
v. West, 12 Vet. App. 247, 253 (1999). See also Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997).

Where a chronic disease is shown during service, subsequent 
manifestations of    the same chronic disease at any later date, 
however remote, are service-connected, unless clearly 
attributable to intercurrent causes. On the other hand, 
continuity of symptomatology is required where the condition 
noted during service is not shown to be chronic, or where the 
diagnosis of chronicity may be legitimately questioned. Under the 
latter circumstances, a showing of continuity of symptomatology 
at the time of service discharge and continuing thereafter is 
required to support the claim. 38 C.F.R. § 3.303(b). 
In addition, certain disorders involving what are recognized as 
diseases of a chronic nature, such as a primary anemia, will be 
presumed to have been incurred in service if manifested to a 
compensable degree within one year after service. 38 U.S.C.A.  §§ 
1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

The December 1951 correspondence from Dr. M.M, entitled "medical 
certificate" states that he had treated the Veteran from 
November 1949 to May 1951, during which time the Veteran's chief 
complaints were burning sensation of the eye, watery discharge, 
headache with dizziness and irritability, and easy fatigability.  
The diagnoses were of eyes present with small opacities, 
rheumatoid arthritis, hypotension, and cataracts. 

A January 1987 medical certificate from a private hospital lists 
outpatient treatment at that facility from that same month, for 
rheumatism, arthritis, hypertension, cataracts, and generalized 
arteriosclerosis.

There is a July 1994 statement of record from M.T., private 
physician, which essentially recounts the Veteran's own 
description of medical care provided by various physicians over 
the years, beginning in1953. The physician made it clear that the 
information provided was based in what the Veteran had directly 
related       to him. An August 1994 statement from this same 
physician recounts his own treatment of the Veteran since March 
1986, for chief complaints of pain at the knees, legs and toes, 
body weakness, frequent urination, dizziness, headaches, 
fatigability, and burning sensation of both legs. The diagnoses 
indicated were rheumatoid arthritis, hypertension, generalized 
arteriosclerosis, and cataracts. 

Private treatment records from January 1996 to January 1997 
document a course of radiation therapy treatment for Stage 1 
adenocarcinoma of the prostate, which was successful in removing 
the tumor. At the conclusion of therapy there was no clinical 
evidence of disease progression. 

The July 1999 correspondence from L.B., a chiropractor, states 
that he had been treating the Veteran for low back pain, and that 
lumbar spine x-rays indicated moderate to severe osteoarthritis, 
complicated by moderate dextro-scoliosis. 

A May 2008 statement from Dr. B.L. indicates treatment of the 
Veteran on an outpatient basis since early-2000 for rheumatoid 
arthritis, moderate to severe, knees; hypertension, moderate to 
severe; and peripheral neuropathy of the extremities. The Veteran 
would seek assistance for arthritis during flare-ups, and was on 
maintenance therapy for each of the above conditions.

A November 2008 medical certificate refers to inpatient treatment 
at a private hospital for left colonic mass, possible malignancy, 
and for severe anemia. 

A.	Anxiety Disorder

The Board finds that there is no basis in the record to establish 
service connection for an anxiety disorder, in that no anxiety 
disorder or similar psychiatric condition  is shown to exist 
following the Veteran's military separation. He alleges that he 
first complained of anxiety disorder in 1949, and was in part 
discharged for it. However, there is no concrete record of ever 
undergoing mental health treatment from available post-service 
treatment records, or any other source of evidence that the 
Veteran has identified. Nor does the Veteran contend that he 
currently has an anxiety disorder, or for that matter set forth 
symptoms of a psychiatric disorder   that would later support a 
competent diagnosis by a treatment professional.            See 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (indicating 
competency of lay testimony to describe symptoms that support a 
later diagnosis by a physician). In short, there is no competent 
evidence of a current psychiatric disability, either by medical 
evidence, or the Veteran's own lay assertions.

The first criterion to establish service connection is competent 
evidence of the current disability claimed. Moore v. Nicholson, 
21 Vet. App. 211, 215 (2007), citing Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994) ("Compensation for service-connected injury 
is limited to those claims which show a present disability.");  
Hicks v. West, 12 Vet. App. 86, 89 (1998); Rabideau v. Derwinski, 
2 Vet. App. 141, 144 (1992). See also Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992) ("Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability."). Absent 
any showing to a reasonable likelihood that the Veteran has a 
present anxiety disorder, the claim for service connection for 
this condition cannot be substantiated. Moreover, without 
competent evidence of this condition, the Board need not inquire 
further into the likely etiology of it, including if service-
related.

Hence, given the lack of finding of a current anxiety disorder, 
the Board must deny service connection for this claimed 
condition. The preponderance of the evidence is against this 
claim, and under these circumstances the benefit-of-the-doubt 
doctrine does not apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102. See also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).     

B.	Anemia

Considering the evidentiary findings regarding claimed anemia, 
the record does not establish service connection for this 
disorder. Initially, there is on file a November 2008 medical 
certificate which confirms private inpatient treatment the 
previous month for severe anemia. By this record, there is clear 
medical evidence of a current disability. This first element of 
the Veteran's claim being shown, their remains the next equally 
significant element of a causal nexus between the disability in 
question, and the Veteran's service. Service connection is only 
available for a disability of service origin. See Watson v. 
Brown, 4 Vet. App. 309, 314 (1993)        ("A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship between 
that disability and an injury or disease incurred in service."); 
Hickson, supra. See, too, Duenas v. Principi, 18 Vet. App. 512, 
516 (2004). 

The competent and probative evidence fails to demonstrate a 
likely causal nexus between anemia and military service, given 
first that there is nothing to indicate that anemia was present 
during service, or within the first-year post-service to warrant 
application of presumptive service connection. See 38 C.F.R. §§ 
3.307, 3.309. Moreover, anemia was not formally diagnosed until 
2008, more than 50 years after separation from service. This 
presents evidence of a substantial gap between military service, 
and initial diagnosis. See Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000) (a lengthy period without complaint or treatment is 
evidence that there has not been a continuity of symptomatology, 
and weighs heavily against the claim). Even by the Veteran's own 
report, he did not start having any symptoms of anemia until the 
1980s. As such, there is no demonstration of a continuity of 
symptomatology of anemia from service through the present time 
period.                 See 38 C.F.R. § 3.303(d) (addressing the 
continuity of symptomatology requirement to demonstrate causal 
relationship to service, where an in-service condition is not 
"chronic" in nature). Rather, the condition appears to have 
started well after service, without an origin therein. Nor has 
any treatment provider recently suggested that anemia was likely 
of service origin. 

In view of the above, a causal nexus between anemia and the 
Veteran's service        has not been shown within a reasonable 
likelihood to exist. 

The Board is not without notice from the Veteran also as to his 
mention of claimed exposure to ionizing radiation, and hazardous 
gasses in service, as the potential cause for anemia and many 
other claimed disabilities. This notwithstanding,            the 
Veteran has not been able to elaborate on the source of any 
hazardous exposure during service, particularly insofar as 
exposure to ionizing radiation. Without further details, the 
Board simply cannot pursue this hazardous exposure as a potential 
theory of entitlement to the benefits sought. It warrants mention 
that there is nothing in the objective record, including the 
Veteran's duty descriptions as an ammunition bearer, mechanic and 
driver which provides reference to hazardous chemical or ionizing 
radiation exposure. 

The Veteran's own assertions have also been afforded appropriate 
weight however, as he is a layperson, he cannot opine on the 
causation of anemia, as a matter not within the purview of lay 
observation, especially given the extensive time period that 
elapsed from military service until onset of the condition 
claimed. See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Accordingly, the claim for service connection for anemia is being 
denied.             Since the preponderance of the evidence is 
against this claim, the benefit-of-the-doubt doctrine does not 
apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 
C.	Prostate Cancer

The current record shows that prostate cancer was formally 
diagnosed in January 1996 and the Veteran underwent a year-long 
successful course of therapy. Reviewing the record for any 
earlier signs of prostate cancer or potential prodromal 
symptomatology of a prostate condition, however, this simply is 
not objectively shown. Nor is there a description of continuous 
symptoms of a prostate condition having occurred at any point 
prior to 1996. Essentially, there is a documented history of 
prostate cancer, which could reasonably be considered to satisfy 
the requirement of a current disability, but no further 
indication of a medical nexus to military service. There is no 
medical evidence or assertions from the Veteran that identify a 
concrete causal connection between prostate cancer and an 
incident of his service. So the Board must conclude that there is 
no competent evidence of a medical nexus between prostate cancer, 
and military service.

Under these circumstances, absent a causal relationship between 
the disability claimed and military service, service connection 
for prostate cancer must be denied. The preponderance of the 
evidence is unfavorable, and therefore the benefit-of-the-doubt 
doctrine does not apply.

D.	Dizziness and Easy Fatigability

Given that the record lacks competent evidence of a current 
disability manifested by either the symptoms of dizziness or 
fatigability, service connection for these claimed conditions 
cannot be established. By way of relevant history, the Veteran 
apparently complained of dizziness and fatigability just 
following military service as noted on a medical certificate in 
1951. There is April 1994 correspondence from a private physician 
which offers passing reference to the Veteran's complaints of 
dizziness during a treatment interval from 1986 to 1994. 
Significantly, though, there is no current diagnosis of any 
medical condition related to dizziness, or fatigability. The 
Board would place appropriate emphasis upon any current 
symptomatology  the Veteran had identified regarding these 
problems, but he has not done so.               So further 
medical inquiry into the likelihood of a present condition 
related to the claimed symptoms is not warranted. Jandreau, 
supra. Instead, the manifestation of dizziness and/or fatigue by 
all indication no longer impacts the Veteran's functioning. It is 
further reiterated that at no point has any objective medical 
condition been identified in connection with these specific 
symptoms. Consequently, the only conclusion warranted is that no 
current disability related to either dizziness, or fatigability 
now exists. Without evidence of a current disability, the claims 
for service connection predicated upon this identified 
symptomatology must be denied. 

Petitions to Reopen

In a December 1994 rating decision, the RO denied the Veteran's 
original claims for service connection for rheumatism, arthritis, 
hypertension, and generalized arteriosclerosis. The decision 
followed review of a medical certificate from           Dr. M.M. 
describing the Veteran's treatment from 1949 to 1951 for several 
of the conditions at issue, as well as Dr. M.T.'s letter 
discussing treatment for the same from 1986 to 1994. The RO 
issued its denial on the basis that the medical evidence did not 
establish that any claimed disability began during service, or 
within the applicable one-year time period since service to 
establish presumptive service connection. 

The RO reconsidered and denied service connection for rheumatoid 
arthritis and hypertension by way of its November 1995 rating 
decision. This decision also encompassed review of the December 
1986 private hospitalization summary of conditions treated, which 
listed treatment for rheumatism. The grounds for the denial of 
benefits was again the lack of medical nexus evidence linking a 
claimed disability to the Veteran's military service. 

The Veteran did not file a timely Notice of Disagreement (NOD) 
with either of the above decisions, and hence these issuances 
became final and binding on the merits. See U.S.C.A. § 7105; 38 
C.F.R. §§ 3.104(a), 20.200, 20.201. As to claimed arthritis and 
generalized arteriosclerosis, the December 1994 rating decision 
is the last final decision of record. Meanwhile, the November 
1995 rating decision is final as regarding claimed rheumatoid 
arthritis and hypertension.

When a claim to reopen is presented under section 5108, VA must 
first determine whether the evidence presented or secured since 
the last final disallowance of the claim is new and material. 38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).

For purposes of the present appeal, new evidence means existing 
evidence not previously submitted to agency decisionmakers. 
Material evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim. New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim. 38 C.F.R. § 3.156. For 
the purpose of establishing whether new and material evidence has 
been submitted,         the credibility of the evidence, although 
not its weight, is to be presumed.        Justus v. Principi, 3 
Vet. App. 510, 513 (1992). See also Evans v. Brown,                    
9 Vet. App. 273, 283 (1996).

A.	Arthritis, and Rheumatoid Arthritis

The Board has carefully reviewed the newly received evidence at 
hand, already recounted in the above factual summary, to 
determine whether any of the competent evidence substantiates the 
element of a medical nexus to service. As indicated, the evidence 
of record at the time of the denial of the claim for service 
connection for arthritis in a December 1994 RO decision, was 
comprised of Dr. M.M.'s medical certificate as to treatment from 
1949 to 1951, Dr. M.T.'s letter regarding treatment from 1986 to 
1994. 

Since then, a December 1986 hospitalization summary denotes 
treatment for arthritis that very same month.

A July 1999 chiropractor's letter refers to contemporaneous 
treatment for low back pain, and moderate to severe 
osteoarthritis, complicated by moderate dextro-scoliosis. 

What the foregoing shows consists of arthritis symptoms and 
treatment since December 1986, establishing some post-service 
disability, but still corresponding to a time period more than 30 
years since separation from service. This medical treatment from 
1986 onwards is simply too remote from service concluding in 
1949, to show a likelihood of relationship to military service. 
There remains an interval of more than three decades for which no 
treatment was shown. Therefore,   the newly obtained evidence 
does not assist in demonstrating a causal relationship between 
arthritis and military service. The element of a medical nexus to 
service remains unsubstantiated.

For similar reasons, the medical evidence is not sufficient to 
reopen the     November 1995 denial of the claim for service 
connection for rheumatoid arthritis. Here, the May 2008 statement 
from Dr. B.L. indicates outpatient treatment since 2000 for 
rheumatoid arthritis, moderate to severe, of the knees. While 
this statement indicates some continuity of symptomatology of 
rheumatoid arthritis, the symptoms noted are roughly 50 years 
since service discharge. There is no plausible interpretation 
that this evidence showing rheumatoid arthritis 50 years post-
service, effectively demonstrates that rheumatoid arthritis is a 
condition that developed in military service. Thus, the newly 
received evidence does not help substantiate a medical nexus to 
service. 

The remaining evidence on file is comprised of the Veteran's own 
statements and hearing testimony. Several of the Veteran's 
assertions presented are generally cumulative of the existing 
evidence of record. See e.g., Untalan v. Nicholson,            20 
Vet. App. 467 (2006) (the presentation of new arguments based on 
evidence already of record as of the previous decision does not 
constitute new evidence).     In addition, the Court has held 
that a claimant's lay testimony does not comprise a basis to 
reopen a claim where the determinative issue is that involving 
medical causation. See Moray v. Brown, 5 Vet. App. 211, 214 
(1993).

Accordingly, new and material evidence has not been received 
which demonstrates the likelihood of a causal connection between 
either arthritis, or rheumatoid arthritis, and the Veteran's 
service. As the criteria for new and material evidence to reopen 
service connection for these conditions have not been met, the 
benefit-of-the-doubt doctrine does not apply, and the petitions 
to reopen must be denied.                 See Annoni v. Brown, 5 
Vet. App. 463, 467 (1993). 

B.	Hypertension

Since the RO's most recent denial of service connection for 
hypertension in a November 1995 rating decision, there is no 
indication of competent evidence which assists in establishing a 
medical nexus to the Veteran's military service.

There is of record the May 2008 statement from Dr. B.L. 
identifying medical treatment since 2000 in part for 
hypertension, moderate to severe. Given that        the treatment 
identified is recent, it assists in establishing a current 
disability.     That notwithstanding, the identified diagnosis 
and treatment is simply too remote from military service to offer 
any reasonable indication of in-service incurrence of the 
disability claimed.

The newly received evidence consequently does not contribute to 
proving a medical nexus between claimed disability, and the 
Veteran's military service. New and material evidence has not 
been presented, and the claim for service connection for 
hypertension remains denied. The benefit-of-the-doubt doctrine is 
not for application under these circumstances.  

C.	Generalized Arteriosclerosis

Following the RO's December 1994 denial of service connection for 
generalized   arteriosclerosis, the newly received evidence does 
not assist in establishing a medical nexus between the condition 
claimed, and the Veteran's service. To date, none of the medical 
certificates or physicians' correspondence received directly 
identifies arteriosclerosis in discussing the Veteran's overall 
condition. While copies of a December 1986 hospitalization 
summary list the condition, this evidence is entirely cumulative 
of that which was already before the RO when originally denying 
the Veteran's claim in December 1994. Essentially, no new 
findings have been made available regarding arteriosclerosis 
since the last denial of the Veteran's claim.
Thus, new and material evidence has not been presented, and the 
claim for service connection for generalized arteriosclerosis 
remains denied. The benefit-of-the-doubt doctrine is not for 
application under these circumstances.  

Nonservice-connected Pension

Pension is a benefit payable by VA to veterans of a period of war 
who meets the service requirements prescribed in 38 U.S.C.A. 
1521(j) because of a disability, or to survivors of such 
veterans. 38 U.S.C.A. § 1541 (a) (West 2002 & Supp. 2009);          
38 C.F.R. § 3.3 (b)(4) (2009). A veteran meets the necessary 
service requirements   if he served in active military, naval, or 
air service under one of the following conditions: (1) for 90 
days or more during a period of war; (2) during a period of war 
and was discharged or released from service for a service-
connected disability; (3) for a period of 90 consecutive days or 
more and such period began or ended during a period of war; or 
(4) for an aggregate of 90 days or more in two or more separate 
periods of service during more than one period of war. 38 
U.S.C.A.             § 1521(j); 38 C.F.R. § 3.3(a).  

Eligibility for VA benefits is governed by statutory and 
regulatory law that defines an individual's legal status as a 
veteran of active military, naval, or air service.          38 
U.S.C.A. §§ 101(2), 101(24); 38 C.F.R. §§ 3.1, 3.6.  

The term "veteran" is defined as a person who served in the 
active military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable.  38 
U.S.C.A. § 101(2). "Active military, naval, and air service" 
includes active duty. "Active duty" is defined as full-time 
duty in the Armed Forces. 38 C.F.R. § 3.6 (a)-(b).

"Armed Forces" consists of the United States Army, Navy, Marine 
Corps, Air Force, and Coast Guard, including their Reserve 
components. 38 C.F.R. § 3.1. 
 


Additionally, service in the Philippine Scouts and in the 
organized military forces of the Government of the Commonwealth 
of the Philippines, including recognized guerrilla service, is 
recognized service for certain VA purposes, as authorized by  38 
U.S.C.A. § 107; 38 C.F.R. § 3.40.  

Service of persons enlisted under section 14 of Public Law No. 
190, 79th Congress (Act of October 6, 1945), is included for 
compensation and dependency and indemnity compensation, but not 
for pension benefits. All enlistments and reenlistments of 
Philippine Scouts in the Regular Army between October 6, 1945, 
and June 30, 1947, inclusive, were made under the provisions of 
Public Law No. 190, as it constituted the sole authority for such 
enlistments during that period.   This paragraph does not apply 
to officers who were commissioned in connection with the 
administration of Public Law No. 190. 38 C.F.R. § 3.40(b).  

Service as a Philippine Scout in the Regular Army inducted 
between October 6, 1945, and June 30, 1947, inclusive, and in the 
Commonwealth Army of the Philippines from and after the dates and 
hours when called into service of the Armed Forces of the United 
States by orders issued from time to time by the General Officer, 
U.S. Army, pursuant to the Military Order of the President of the 
United States dated July 26, 1941, is included for compensation 
benefits, but not for pension benefits. Service department 
certified recognized guerrilla service and unrecognized guerrilla 
service under a recognized commissioned officer, only if the 
person was a former member of the United States Armed Forces 
(including the Philippine Scouts), or the Commonwealth Army, 
prior to July 1, 1946, is included for compensation benefits, but 
not for pension benefits. 38 C.F.R. § 3.40(b), (c),  and (d).  

Where a claim is based upon Philippine service, active service 
will be the period certified by the service department. 38 C.F.R. 
§ 3.41(a). When there is a question  as to whether qualifying 
service is verified or adequately documented, VA shall request 
verification of service from the service department. 38 C.F.R. § 
3.203(c). 
The Court has held that the findings by the service department 
verifying a person's service are binding on VA for purposes of 
establishing service in the United States Armed Forces. Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992); Dacoron v. Brown, 4 Vet. 
App. 115 (1993).

In this case, there is documentation from the United States 
National Personnel Records Center certifying that the Veteran had 
service in the New Philippine Scouts from June 1946 to April 
1949.  In view of this type of service, there is authorization to 
receive service-connected disability compensation, but not 
nonservice-connected pension. See 38 C.F.R. § 3.40(b). There is 
no other documentation indicating or suggesting to the contrary, 
nor does the Veteran dispute the above characterization of his 
service. Moreover, the service department verification provided 
is sufficient to establish the circumstances underlying the 
Veteran's service, which per applicable law does not qualify the 
Veteran for basic eligibility for nonservice-connected pension.   

While the Board is sympathetic to the Veteran's position in this 
case, the governing regulations on basic eligibility to receive 
nonservice-connected pension benefits are binding. See 38 
U.S.C.A. 7104(c). Accordingly, the preliminary requirement of 
qualifying Philippine service under applicable regulations to 
warrant entitlement to a pension has not been met. Where, as 
here, the law and not the evidence is dispositive, the claim 
should be denied because of the lack of entitlement under        
the law. Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Service connection for anxiety disorder is denied.

Service connection for anemia is denied.

Service connection for prostate cancer (claimed as prostate 
problem) is denied.

Service connection for condition manifested by dizziness is 
denied.

Service connection for condition manifested by easy fatigability 
is denied.
The petition to reopen a claim for service connection for 
hypertension is denied. 

The petition to reopen a claim for service connection for 
rheumatoid arthritis               is denied.

The petition to reopen a claim for service connection for 
arthritis is denied.

The petition to reopen a claim for service connection for 
generalized arteriosclerosis is denied.

The claim for nonservice-connected pension benefits is denied. 





______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


